     Case 2:15-cv-01841-APG-EJY Document 74 Filed 06/02/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, Ocwen Loan Servicing, LLC

 6                               UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   OCWEN LOAN SERVICING, LLC, a Florida                Case No.: 2:15-cv-01841-APG-EJY
     Company,
 9                                                       STIPULATION AND ORDER TO
10                  Plaintiff,                           DISMISS PRESCOTT PARK
                                                         HOMEOWNERS’ ASSOCIATION
11          vs.
12   BFP INVESTMENTS 5, LLC, a Nevada
13   Limited Liability Company; PRESCOTT PARK
     HOMEOWNERS’ ASSOCIATION,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED between Plaintiff, Ocwen Loan Servicing, LLC
17
     (“Ocwen”), by and through its attorney of record, Robert A. Riether, Esq. of the law firm Wright,
18
19   Finlay & Zak, LLP; and Defendant Prescott Park Homeowners Association (“HOA”), by and

20   through its attorneys of record, Sean L. Anderson, Esq. and Ryan D. Hastings, Esq. of Leach
21   Kern Gruchow Anderson Song, as follows:
22
23          IT IS HEREBY STIPULATED that all claims between the Parties are hereby dismissed
24   without prejudice, with each party to bear its own attorney fees and costs;
25
26          //

27
28



                                                Page 1 of 2
     Case 2:15-cv-01841-APG-EJY Document 74 Filed 06/02/20 Page 2 of 2



            IT IS FURTHER STIPULATED that HOA hereby withdraws its pending Motion to
 1
 2   Dismiss [ECF No. 68].

 3          IT IS SO STIPULATED.
 4
      DATED the 2nd day of June, 2020.                 DATED the 2nd day of June, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP                        LEACH KERN GRUCHOW
 6                                                     ANDERSON SONG
 7
      /s/ Robert A. Riether ____                       /s/ Ryan D. Hastings__________
 8    Robert A. Riether, Esq.                          Sean L. Anderson, Esq.
      Nevada Bar No. 12076                             Nevada Bar No. 7259
 9    7785 W. Sahara Ave, Suite 200                    Ryan D. Hastings, Esq.
10    Las Vegas, NV 89117                              Nevada Bar No. 12394
      Attorneys for Plaintiff, Ocwen Loan              2525 Box Canyon Drive
11    Servicing, LLC                                   Las Vegas, Nevada 89128
                                                       Attorneys for Defendant Prescott
12                                                     Park Homeowners Association
13
14
15
16                                              ORDER

17          IT IS SO ORDERED.
18
     Dated this ___ day of ___________, 2020.
19
                                                 _________________________________
20                                               UNITED STATES DISTRICT JUDGE
21                                                 Dated: June 2, 2020.
22
23
24
25
26
27
28



                                                Page 2 of 2
